Exhibit 10(m)9


ANNEX A
TO
ALLETE EXECUTIVE LONG-TERM INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNIT GRANT
 


The grant of restricted stock units (each , a “RSU”) under the ALLETE Executive
Long-Term Incentive Compensation Plan (the “Plan”), evidenced by the Grant to
which this is annexed, is subject to the following additional terms and
conditions:


1.  Form and Timing of Payment.  Subject to the provisions hereof, each RSU will
be paid in the form of one share of ALLETE common stock (each, a “Share”), plus
accrued dividend equivalents, which shares will be deposited into an account for
the Participant in the ALLETE Invest Direct plan.  Except as otherwise provided
in sections 3 and 4, below, payment will be made during the period ending sixty
days after the end of the vesting period; provided, however, the Participant
will not be permitted, directly or indirectly, to designate the taxable year of
the distribution.  Payment will be subject to withholding Shares equal in value
to the Participant’s income tax obligation.


2.  Dividend Equivalents. The Participant will receive Dividend Equivalents in
connection with the RSU’s granted.  Dividend Equivalents will be calculated and
credited to the Participant at the time the underlying RSU’s are paid.  Dividend
Equivalents shall be in the form of additional RSU’s, which shall be added to
the number of RSU’s subject to the grant, and which shall equal the number of
Shares (including fractional Shares) that could have been purchased on the
dividend payment dates based on the closing price as reported in the
consolidated transaction reporting system on that date with cash dividends that
would have been paid on the RSU’s, if such RSU’s were Shares.


3.  Payment Upon Retirement, Death or Disability; Forfeiture Upon Other
Termination of Employment or Unsatisfactory Job Performance.


3.1  Subject to Section 3.4 below, if during the vesting period the Participant
(i) Retires, (ii) dies while employed by ALLETE or any Related Company, or (iii)
becomes Disabled, a portion of the unvested RSU’s subject to the Grant will vest
and be paid to the Participant (or the Participant’s beneficiary or
estate)  during the period ending sixty days after such event; provided,
however, the Participant will not be permitted, directly or indirectly, to
designate the taxable year of the distribution. Payment pursuant to this Section
3.1 shall be prorated, after giving effect to the accumulation of Dividend
Equivalents, based on the number of whole calendar months within the vesting
period that had elapsed as of the date of Retirement, death or Disability in
relation to the number of calendar months in the vesting period. For purposes of
this calculation, the Participant will be credited with a whole month if the
Participant was employed on the 15th of the month.


3.2  If during the vesting period or prior to payment of all RSU’s the
Participant has a Separation from Service for any reason other than those
specified in Section 3.1 above, all unvested or unpaid RSU’s subject to the
Grant will be forfeited on the date of such Separation from Service.


3.3  If during the vesting period or prior to payment of all Shares the
Participant is demoted, or if ALLETE determines, in its sole discretion, that
the Participant’s job performance is unsatisfactory, ALLETE may cancel or amend
the Participant’s grant relating to any unpaid RSU’s, resulting in the
forfeiture of some portion or all of the Participant’s unpaid RSU’s.


3.4  Notwithstanding anything herein to the contrary, if the Participant becomes
entitled to a payment of the RSU’s by reason of the Participant’s Retirement and
if the Participant is a Specified Employee on the date of such Retirement,
payment shall not be made until the earlier of: (i) the expiration of the
six-month period beginning on the date of Participant’s Retirement, or (ii) the
date of the Participant’s death.  The payment to which a Specified Employee
would otherwise be entitled during this six-month period shall be paid, together
with dividend equivalents that have accrued during this six-month delay, during
the seventh month following the date of the Participant’s Retirement, or, if
earlier, the date of the Participant’s death.


4.  Change in Control.   Upon the occurrence of a Change in Control, unless the
Committee provides otherwise prior to the Change in Control, outstanding
unvested RSU’s shall immediately vest and be payable to the Participant during
the period ending sixty days after the Change in Control; provided, however, the
Participant will not be permitted, directly or indirectly, to designate the
taxable year of the distribution.  Any payment on account of a Change in Control
will be prorated, after giving effect to the accumulation of Dividend
Equivalents, based on the number of whole calendar months within the three-year
vesting period that had elapsed as of the date of the Change in Control in
relation to the number of calendar months in the three-year vesting period. For
purposes of this calculation, the Participant will be credited with a whole
month if the Participant was employed on the 15th of the month.


5.  Ratification of Actions.  By receiving the Grant or other benefit under the
Plan, the Participant and each person claiming under or through Participant
shall be conclusively deemed to have indicated the Participant’s acceptance and
ratification of, and consent to, any action taken under the Plan or the Grant by
ALLETE, the Board, or the Committee.


6.  Notices.  Any notice hereunder to ALLETE shall be addressed to ALLETE, 30
West Superior Street, Duluth, Minnesota 55802, Attention:  Manager - Executive
Compensation and Employee Benefits, Human Resources, and any notice hereunder to
the Participant shall be directed to the Participant’s address as indicated by
ALLETE’s records, subject to the right of either party to designate at any time
hereafter in writing some other address.


7.  Governing Law and Severability.  To the extent not preempted by the Federal
law, the Grant will be governed by and construed in accordance with the laws of
the State of Minnesota, without regard to its conflicts of law provisions.  In
the event any provision of the Grant shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Grant, and the Grant shall be construed and enforced as if the illegal or
invalid provision had not been included.


8.  Definitions.  Capitalized terms not otherwise defined herein shall have the
meanings given them in the Plan.  The following definitions apply to the Grant
and this Annex A:


8.1             “Change in Control” means the earliest of:
 
 
(i)
the date any one Person, or more than one Person acting as a group (as the term
“group” is used in Treasury Regulations section 1.409A-3(i)(5)(v)(B)), acquires
ownership of stock of the Company that, together with stock previously held by
the acquirer, constitutes more than fifty (50%) percent of the total fair market
value or total voting power of Company stock.  If any one Person, or more than
one Person acting as a group, is considered to own more than fifty (50%) percent
of the total fair market value or total voting power of Company stock, the
acquisition of additional stock by the same Person or Persons acting as a group
does not cause a Change in Control.  An increase in the percentage of stock
owned by any one Person, or Persons acting as a group, as a result of a
transaction in which Company acquires its stock in exchange for property, is
treated as an acquisition of stock;

 
 
(ii)
the date any one Person, or more than one Person acting as a group (as the term
“group” is used in Treasury Regulations section 1.409A-3(i)(5)(v)(B)), acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by that Person or Persons) ownership of Company stock
possessing at least thirty (30%) percent of the total voting power of Company
stock;

 
 
(iii)
the date a majority of the members of the Company’s board of directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the board of directors
prior to the date of appointment or election; or

 
 
(iv)
the date any one Person, or more than one Person acting as a group (as the term
“group” is used in Treasury Regulations section 1.409A-3(i)(5)(v)(B)), acquires
(or has acquired during the twelve (12) month period ending on the date of the
most recent acquisition by that Person or Persons) assets from the Company that
have a total gross fair market value equal to at least forty (40%) percent of
the total gross fair market value of all the Company’s assets immediately prior
to the acquisition or acquisitions.  For this purpose, “gross fair market value”
means the value of the corporation’s assets, or the value of the assets being
disposed of, without regard to any liabilities associated with these assets.

 
In determining whether a Change in Control occurs, the attribution rules of Code
section 318 apply to determine stock ownership.  The stock underlying a vested
option is treated as owned by the individual who holds the vested option, and
the stock underlying an unvested option is not treated as owned by the
individual who holds the unvested option.  The term “Person” used in this
definition means any individual, corporation (including any non-profit
corporation), general, limited or limited liability partnership, limited
liability company, joint venture, estate, trust, firm, association, organization
or other entity or any governmental or quasi-governmental authority,
organization, agency or body.
 
8.2           “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time
 
8.3           “Disability” or “Disabled” means a physical or mental condition in
which the Participant is:
 
 
(i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months;

 
 
(ii)
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under the Employer’s
accident and health plan;

 
 
(iii)
determined to be totally disabled by the Social Security Administration; or

 
 
(iv)
disabled pursuant to an Employer-sponsored disability insurance arrangement
provided that the definition of disability applied under such disability
insurance program complies with the foregoing definition of Disability.

 
8.4           “Related Company” means the ALLETE, Inc. and all persons with whom
the ALLETE, Inc. would be considered a single employer under Code section 414(b)
(employees of controlled group of corporations), and all persons with whom such
person would be considered a single employer under Code section 414(c)
(employees of partnerships, proprietorships, etc., under common control);
provided that in applying Code sections 1563(a)(1), (2), and (3) for purposes of
determining a controlled group of corporations under Code section 414(b), the
language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Code sections 1563(a)(1), (2), and (3), and in applying
Treasury Regulations section 1.414(c)-2 for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Code section 414(c), “at least 50 percent” is used instead of “at
least 80 percent” each place it appears in Treasury Regulations section
1.414(c)-2.


8.5           “Retirement” or “Retires” means Separation from Service, for
reasons other than death or Disability, on or after attaining normal retirement
age or early retirement age as defined in the most applicable qualified
retirement plan sponsored by the Related Company that employed  the Participant
immediately preceding the Separation from Service, without regard to whether the
Participant is a participant in such plan, or if the employer Related Company
does not sponsor such retirement plan, on or after attaining Normal Retirement
Age or Early Retirement Age as defined in the Minnesota Power and Affiliated
Companies Retirement Plan A, without regard to whether the Participant is a
participant under the Minnesota Power and Affiliated Companies Retirement Plan
A.
 
8.6            “Separation from Service” means that the Participant terminates
employment within the meaning of Treasury Regulations section 1.409A-1(h) and
other applicable guidance with all Related Companies.  Whether a termination of
employment has occurred is determined under the facts and circumstances, and a
termination of employment shall occur if all Related Companies and the
Participant reasonably anticipate that no further services shall be performed
after a certain date or that the level of bona fide services the Participant
shall perform after such date (as an employee or an independent contractor)
shall permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Related Companies if the Participant has been providing
services to the Related Companies less than 36 months).  A Participant shall not
be considered to separate from service during a bona fide leave of absence for
less than six (6) months or longer if the Participant retains a right to
reemployment with any Related Company by contract or statute.  With respect to
disability leave, a Participant shall not be considered to separate from service
for 29 months unless the Participant otherwise terminates employment or is
terminated by all Related Companies.


8.7           “Specified Employee” means an Participant who is subject to the
six-month delay rule described in Code section 409A(2)(B)(i), determined in
accordance with guidelines adopted by the Board from time to time as permitted
by Section 409A of the Code and Treasury Regulations section 1.409A-1 et seq.,
as they both may be amended from time to time, and other guidance issued by the
Treasury Department and Internal Revenue Service thereunder.
 







 
 

--------------------------------------------------------------------------------

 
